..
                                                                                                                             FILED
     AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT Co                                                T cLeRK.us.01srR1crcouRr
                                                 SOUTHERN DISTRICT OF CALIFORNIA .                                 ~~u      RN DISTRICT OF   CA~gE0P~~¢
                   UNITED STATES OF AMERICA                                      .flJDGMENT IN A CRIMINAL CASE
                              V.                                                 (For Offenses Committed On or After November 1, 1987)
          SERGIO ARMANDO HERNANDEZ-MURGUIA (I)
                                                                                    Case Number:          18CR3582-CAB

                                                                                 ROBERT CARRIEDO
                                                                                 Defendant's Attorney
     REGISTRATION NO.                  71479298
     D -
     THE DEFENDANT:
     [Zl pleaded guilty to count(s)          ONE (1) OF THE ONE-COUNT INFORMATION

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
     Title & Section                     Natnre of Offense                                                                         Number(s)
     8 USC 1546                          FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                                  I
                                         ENTRY DOCUMENTS




          The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     D Count(s)                                                                       dismissed on the motion of the United States.

           Assessment: $100.00 - Waived


           NTA Assessment*: $
     D
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     oo    No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                 HON. CATHY ANN BENCIVENGO
                                                                                 UNITED STATES DISTRICT JUDGE



                                                                                                                                 18CR3582-CAB
         '·


AO 245B {CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                       SERGIO ARMANDO HERNANDEZ-MURGUIA (I)                                 Judgment - Page 2 of2
 CASE NUMBER:                     18CR3582-CAB

                                                        IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (87 DAYS).




     D         Sentence imposed pursuant to Title 8 USC Section 1326(b).
     o         The court makes the following recommendations to the Bureau of Prisons:




     D         The defendant is remanded to the custody of the United States Marshal.

     D         The defendant shall surrender to the United States Marshal for this district:
                                                                    on
               D    as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
              Prisons:
               D    on or before
               D    as notified by the United States Marshal.
               D    as notified by the Probation or Pretrial Services Office.

                                                             RETURN
 I have executed this judgment as follows:

              Defendant delivered on


 at           ~~~~~~~~~~~~
                                                , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                           By                   DEPUTY UNITED STATES MARSHAL
II

                                                                                                          18CR3582-CAB
